Citation Nr: 1044756	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-26 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The Veteran had service in Vietnam.

2.  The Veteran has a current diagnosis of coronary artery 
disease.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in-
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and assistance 
requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve 
no useful purpose.

II.  Governing law and regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents and 
also provides a presumption of exposure for veterans who served 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list of diseases includes ischemic heart disease.  
The term "ischemic heart disease" includes, but is not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable, and Prinzmetal's angina.  75 Fed. Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

III.  Analysis

The Veteran originally contended that he was entitled to service 
connection for coronary artery disease secondary to his service-
connected diabetes mellitus.  However, in light of a recent 
change in the law establishing a presumption of service 
connection for certain diseases associated with exposure to 
certain herbicide agents, that theory of entitlement need not be 
addressed.

The Veteran's service records confirm that he served in the 
Republic of Vietnam.  Hence, the Board presumes that the Veteran 
was exposed to Agent Orange in service.

The evidence of record shows that the Veteran has a current 
diagnosis of coronary artery disease.  Applying the law to the 
facts in this case, entitlement to service connection for 
coronary artery disease on a presumptive basis is warranted.  See 
38 C.F.R. §§ 3.307, 3.309; 75 Fed. Reg. 53216 (August 31, 2010) 
(to be codified at 38 C.F.R. § 3.309(e)).


ORDER

Entitlement to service connection for coronary artery disorder is 
granted.



_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


